      Case 4:20-cv-05640-YGR Document 213-2 Filed 12/28/20 Page 1 of 2



 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4
                              NORTHERN DISTRICT OF CALIFORNIA
 5
                                      OAKLAND DIVISION
 6

 7   EPIC GAMES, INC.,                              Case No. 4:20-cv-05640-YGR-TSH

 8                  Plaintiff, Counter-defendant,
                                                    [PROPOSED] ORDER DENYING EPIC
 9                                                  GAMES, INC.’S ADMINISTRATIVE
                         v.                         MOTION TO FILE UNDER SEAL THE
10                                                  JOINT DISCOVERY LETTER BRIEF
                                                    AND SUPPORTING EXHIBITS
11   APPLE INC.,

12                  Defendant, Counterclaimant. Judge: Hon. Magistrate Thomas S. Hixson

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   [PROPOSED] ORDER DENYING EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                   THE JOINT DISCOVERY LETTER BRIEF AND SUPPORTING EXHIBITS
                               Case Nos.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 213-2 Filed 12/28/20 Page 2 of 2



 1                  This matter comes before the Court on Epic Games, Inc.’s (“Epic”) Administrative

 2   Motion to File Under Seal the Joint Discovery Letter Brief Regarding Epic’s Requests For

 3   Production Of Documents (the “Joint Discovery Letter Brief”) and Supporting Exhibits 1-8

 4   because certain materials used or discussed therein contain information designated by Defendant

 5   Apple Inc. as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 6   ONLY” under the protective order in the above-captioned action. (Epic Games, Inc. v. Apple Inc.,

 7   No. 20-cv-05640-YGR-TSH, ECF No. 112.)

 8                  Upon consideration of the administrative motion to seal, the papers submitted in

 9   support and in response thereto, the motion is DENIED.

10                  Defendant has failed to carry its burden of establishing that the designated

11   information is sealable, and therefore this Court HEREBY ORDERS that the information be made

12   part of the public record. Accordingly, Epic shall publicly file the Joint Discovery Letter Brief

13   and Supporting Exhibits 1-8 lodged with the Court.

14                  IT IS SO ORDERED.

15

16    DATED:

17                                                     HONORABLE THOMAS S. HIXSON
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28                                              -1-
     [PROPOSED] ORDER DENYING EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                   THE JOINT DISCOVERY LETTER BRIEF AND SUPPORTING EXHIBITS
                               Case Nos.: 4:20-cv-05640-YGR-TSH
